FILED
                    UNITED STATES COURT OF APPEALS                         FEB 03 2012

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                       U .S. C O U R T OF APPE ALS




TRACY MAXXIZZINE JONES,                         No. 09-15550

              Petitioner - Appellant,           D.C. No. 2:05-cv-01067-GEB-
                                                GGH
  v.                                            Eastern District of California,
                                                Sacramento
GLORIA A. HENRY; ATTORNEY
GENERAL OF THE STATE OF
CALIFORNIA,                                     ORDER

              Respondents - Appellees.



TRACY MAXXIZZINE JONES,                         No. 09-16120

              Petitioner - Appellee,            D.C. No. 2:05-cv-01067-GEB-
                                                GGH
  v.                                            Eastern District of California,
                                                Sacramento
GLORIA A. HENRY; ATTORNEY
GENERAL OF THE STATE OF
CALIFORNIA,

              Respondents - Appellants.



Before: B. FLETCHER, TALLMAN, and RAWLINSON, Circuit Judges.

       In the final two sentences of the memorandum disposition filed on

December 7, 2011, the case numbers were inadvertently reversed. We amend

those sentences to read: “With respect to the State’s appeal in No. 09-16120 the
decision of the district court is AFFIRMED. Jones’s cross-appeal in No. 09-15550

is REMANDED with instructions.” This amendment reflects the correct case

numbers for each appeal.

      With this amendment, the panel has voted unanimously to deny the petition

for rehearing. Judges Tallman and Rawlinson have voted to deny the petition for

rehearing en banc and Judge Fletcher so recommends. The full court has been

advised of the petition for rehearing en banc and no judge requested a vote on

whether to rehear the matter en banc. Fed. R. App. P. 35.

      The petitions for panel rehearing and for rehearing en banc are DENIED.

No further petitions for panel or en banc rehearing will be entertained.